Citation Nr: 0637549	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-38 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected pension benefits in the amount of 
$128,164.19.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


REMAND

The veteran had active military service from November 1963 to 
November 1965.  The appellant is his legal custodian and was 
recognized by the Department of Veterans Affairs (VA) as his 
representative payee for non-service-connected pension 
purposes after rating action in June 2003 by the VA Regional 
Office (RO) in San Juan, Puerto Rico, found him incompetent 
to handle the disbursement of VA funds.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in December 2003 by the RO that bad 
faith demonstrated by the veteran throughout the years 
clearly precluded a favorable decision.

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(a) (2006).  

This term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2) (2006)

The overpayment is principally due to the veteran's failure 
to report his wife's receipt of benefits from the Social 
Security Administration (SSA).  A small portion of the 
overpayment is due to his adopted daughter's receipt of SSA 
benefits.  The only reason that there was an overpayment is 
that the veteran on many different occasions failed to 
include SSA income for his wife on a form that specifically 
and unambiguously required that such income be listed.

Before considering the veteran's request for waiver of 
collection of the debt, the Board must consider the validity 
of the debt, that is, "the existence or amount of the debt."  
38 C.F.R. § 1.911(c); see also Smith v. Derwinski, 1 Vet. 
App. 267, 272-73 (1991); Schaper v. Derwinski, 1 Vet. App. 
430, 433-34 (1991).  There are two distinct issues raised on 
this record:  first, the propriety of VA's action in creating 
the total amount of the overpayment and second, the right to 
recovery of the debt by VA, which includes the question of 
waiver.  Concerning the first issue, it is not clear from the 
current record whether the amount of the debt is valid.

The veteran was initially awarded pension benefits in May 
1979.  He was paid benefits as a veteran with a wife and 3 
dependent children.  In a report of income dated in November 
1979 the veteran reported that his wife had no income from 
earnings or from the SSA.  In a statement dated in February 
1980, the veteran again reported that his wife had no income 
from the SSA.  The veteran was informed on many occasions 
that his pension award was based on countable annual income, 
including the fact that his wife had no income from the SSA.  
Over the years the veteran submitted many income statements 
reporting that his wife had no income from the SSA.  

In October 2000, the veteran and his wife adopted a child who 
had been born in May 1988.  In November 2000, the veteran 
requested that his adopted daughter be considered a dependent 
child and that his award be adjusted to reflect this fact.

In July 2001, VA received a VA Form 21-0571, Application For 
Exclusion Of Children's Income, from the veteran for his 
adopted child.  The RO then made inquiry as to whether the 
veteran, his wife, or his adopted child were in receipt of 
benefits from the SSA.

SSA data obtained by VA in February 2002 reflects that the 
veteran's wife was in receipt of SSA disability benefits; 
that disability onset date was in February 1979; that date of 
initial entitlement was August 1979.  A "Retro Pmt Date" of 
September 2001 is also listed.  The SSA data also reflects 
that the adopted child was in receipt of SSA benefits with an 
initial entitlement date of November 2000.

By a letter dated in February 2002, the RO notified the 
veteran that VA had received evidence showing that his wife 
had been receiving benefits from the SSA since August 1979 
and his adopted daughter had been receiving SSA benefits 
since November 2000.  He was advised that VA was proposing to 
reduce his VA pension award retroactive to October 1979 based 
on the SSA data.

In a statement dated in February 2002, and signed by the 
veteran's wife, the veteran requested that the adjustment be 
made as soon as possible and that due to the veteran's 
illness he was not aware that he needed to inform VA of his 
wife's receipt of SSA benefits. 

In February 2003, VA reduced the veteran's pension award 
effective as of October 1979, resulting in an overpayment of 
$128,164.19.  In a request for waiver of recovery of the 
overpayment dated in March 2003, the veteran reported that he 
was very sick and old, and that "this situation created 
without my control is affecting my health more due to my 
memory loss."

From the current record the Board is unable to determine when 
the veteran's wife received her first payment from the SSA.  
As noted above, the SSA data reflects a "Retro Pmt Date" of 
September 2001.  If in fact she did not receive her first 
check until September 2001, the veteran cannot have shown bad 
faith for failure to report his wife receipt of SSA benefits 
prior to this date.  Additional development is needed to 
obtain information from the appellant or from the SSA which 
will show when the veteran's wife received her first payment 
from the SSA.

The second issue, VA's right to recover the overpayment in 
whole or in part, includes the questions of whether the 
claimant is guilty of bad faith and, if not, whether "equity 
and good conscience" requires waiver.  See 38 U.S.C.A. § 
5302; Jordan v. Brown, 10 Vet. App. 171 (1997); Farless v. 
Derwinski, 2 Vet. App. 555 (1992).

As noted above, the RO denied the request for waiver in a 
decision dated in December 2003.  The RO held as follows:  
"There is no hardship present to warrant financial hardship 
and the bad faith demonstrated by the veterans (sic) 
throughout the years clearly precludes a favorable decision 
on this case."  In the Statement of the Case, the RO stated 
that the veteran obtained an unfair gain at the expense of 
the government by his failure to report his dependents' 
receipt of social security benefits to VA 

With regard to the question of whether there is an indication 
of fraud, misrepresentation, or bad faith on the part of the 
veteran, his mental condition during the period of time 
commencing with the filing of his application for pension in 
late December 1978 must be considered.  

At a VA psychiatric examination in January 1979, the veteran 
was accompanied by his wife, who informed the examining VA 
physician that the veteran had been working as a policeman [a 
fact confirmed by official police documents in the veteran's 
claims file] until he had a workplace head injury which 
required hospitalization.  On mental status examination, 
findings included poorly organized, illogical thinking, slow 
production of thought, impoverished content of thought, and a 
general deterioration of mental functioning.  The VA 
psychiatrist deferred a diagnosis and ordered further medical 
investigation of the veteran's mental condition.  

The veteran underwent a VA neurological evaluation in 
February 1979 at which the veteran complained of memory 
problems and persistent headaches since sustaining a head 
injury in 1976 when he was sitting in a chair at his 
workplace and fell backward.  On testing by the VA examiner, 
poor recent and remote memory, poor abstract thinking, poor 
calculation, and poor judgment on the veteran's part were 
found, although he was alert, coherent, and oriented in the 
three spheres of person, place, and time.  The pertinent 
diagnostic impressions on neurological evaluation in February 
1979 were post-traumatic syndrome with diffuse 
neuropsychiatric symptoms and mild cerebral atrophy.  

The veteran was then referred for psychological testing to 
rule out organicity.  Such testing revealed that the veteran 
had a verbal I.Q. (intelligence quotient) of 67, a 
performance I.Q. of 70, and a full-scale I.Q. of 67 showing 
that his functioning was in the "mild mental deficiency" 
range of intelligence.  

The veteran was seen again by the examining VA psychiatrist 
in March 1979 at which time he presented with "striking 
psychic slowness" and had a vacant facial expression.  His 
speech was slow and in a monotone; his attention span was 
short; memory, especially for recent events, was impaired; 
comprehension, judgment, and insight were likewise all 
impaired.  The diagnosis was non-psychotic organic brain 
syndrome with circulatory disturbance (underlying organic 
pathology not yet determined).  The VA psychiatric examiner 
reported that the veteran's disability in mid-March 1979 was 
"severe."  

The veteran's application for VA pension received in December 
1978 was filed prior to his wife's initial receipt of benefit 
payments from SSA, and so the statement made on the claim 
form that she had no income was accurate, at least as far as 
her receipt of money from SSA.  The financial reporting form 
filed in this case in November 1979 which showed the 
veteran's wife as having no income and expecting no income 
during the next calendar year was filed over eight months 
after the examining VA psychiatrist had made the abnormal 
findings in March 1979 noted above.  

In October 2002, at a VA examination for aid and 
attendance/housebound status, the examining VA physician 
reported a diagnosis on Axis I of dementia, not otherwise 
specified, with a depressed mood, and assigned a Global 
Assessment of Functioning (GAF) score of 30.  The GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 30 denotes inability to function 
in almost all areas.  

A rating decision in December 2002 granted the veteran 
entitlement to special monthly pension on account of his need 
for regular aid and attendance of another person due to his 
non-service-connected disabilities, which included dementia, 
diabetes mellitus, hypertension, and heart disease, status 
post myocardial infarction.

Whether it was the veteran's hand which signed his name on 
all of the VA forms which constitute evidence relevant to the 
issue before the Board in this appeal cannot be determined at 
this time from the claims file.  Whether the veteran, who was 
found by the rating decision in April 1979 to be entitled to 
pension payments, had the mental capacity in November 1979, 
when the first financial reporting form which failed to 
disclose household income required by law and regulation to 
be disclosed (the monthly income being receive from SSA by 
the veteran's wife) to understand his legal obligation to 
disclose to VA the income of his dependents is another 
matter.  The VA psychologist and the VA psychiatrist who were 
requested to evaluate the veteran's mental condition in the 
early months of 1979 were not asked to make findings or 
comment on the veteran's mental ability at that time to 
handle disbursement of funds or to obtain and report 
information as to the income of the other members in his 
household.  VA did not find the veteran incompetent to handle 
disbursement of funds and appoint a representative payee for 
him as a beneficiary of VA pension until 2003, which was 24 
years later.

On this record, the Board is of the opinion that a medical 
opinion would be helpful on the question of whether the 
veteran in fact knew in November 1979, when the first VA form 
reporting his and her monthly incomes was filed subsequent to 
his initial receipt of VA pension, that his wife was 
receiving monthly benefits from SSA which he was required to 
report to VA.

It is reasonable to deduce from the reported findings of the 
VA medical examination of the veteran in October 2002 as 
compared to the results of psychological and psychiatric 
evaluations of the veteran in the early months of 1979 that 
his mental condition deteriorated during those years to the 
point of an inability to function with regard to any 
financial matters.  Such is shown by VA's finding in June 
2003 that the veteran is incompetent to handle disbursement 
of funds.  It is thus likely that the veteran was not 
mentally capable in December 2000, when a financial reporting 
form was filed with VA which did not show his dependent 
daughter's receipt of income from SSA, of realizing that he 
had a legal obligation to report his daughter's income to VA.  
Such being the case, it would appear that the veteran's 
failure to report his adopted daughter's receipt of SSA 
income did not constitute bad faith.  However, as noted 
above, a medical opinion would be helpful to determine if the 
veteran's mental condition was so severe that he did not 
realize that he was required to report his wife's receipt of 
SSA benefits in 1979 or whenever she first began to receive 
such benefits.  If he was competent in 1979, an opinion as to 
when he became incompetent would be helpful.

As noted above, the overpayment created includes an amount 
due to the veteran's adopted daughter's receipt of SSA 
benefits.  While the SSA data reflects that the adopted child 
was in receipt of SSA benefits with an initial entitlement 
date of November 2000, the date that an initial check was 
actually paid is not of record.  Additionally, the Board has 
found that it is likely that the veteran was not mentally 
capable in December 2000, when a financial reporting form was 
filed with VA which did not show his dependent daughter's 
receipt of income from SSA, of realizing that he had a legal 
obligation to report his daughter's income to VA.  The Board 
finds that the increase in the veteran's indebtedness 
resulting from the adopted daughter's receipt of SSA benefits 
constitutes "a separate and distinct transaction" for 
purposes of notification of the right to request a waiver of 
indebtedness.  The amount of the overpayment due to the 
veteran's adopted daughter's receipt of SSA benefits must be 
identified and a separate decision should be made as to the 
veteran's request for waiver of this amount of the 
overpayment.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Obtain information from the SSA or the 
appellant as to when the SSA first issued 
a payment to the veteran's wife and when 
SSA first issued a payment on behalf of 
his adopted daughter.

2.  Refer the records in this case to a VA 
mental health professional for an opinion 
as to when the veteran was first shown to 
be incompetent to manage his own financial 
affairs.  The mental health professional 
should carefully review the medical 
records assembled in connection with the 
veteran's original application for pension 
benefits (outlined above) to determine 
whether these records are sufficient for 
an opinion as to his competency at that 
time.  If the mental health professional 
determines that an interview/examination 
of the veteran would be helpful, the 
veteran should be scheduled for such 
examination.

3.  Determine the amount of the 
overpayment which is due to the veteran's 
adopted daughter's receipt of SSA benefits 
and issue a separate decision as to the 
veteran's claim for waiver of recovery of 
this portion of the overpayment.

4.  Readjudicate the validity of that 
portion of the overpayment which is due to 
the SSA benefits received by the veteran's 
wife in light of information received 
showing when she first received a SSA 
payment.  Then readjudicate the veteran's 
claim for waiver of recovery of the amount 
of the overpayment due to his wife's 
receipt of SSA payments in light of the 
medical opinion as to his competency.  

5.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
send the appellant an appropriate 
supplemental statement of the case (SSOC) 
and give her time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


